Citation Nr: 0621713	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, status post fusion, claimed 
as secondary to the service connected left hip replacement.

2.  Entitlement to an increased rating for total left hip 
replacement, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for posterior cruciate 
ligament tear of the left knee, currently evaluated as 30 
percent disabling.

4.  Entitlement to a separate compensable evaluation for 
limitation of flexion of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.

The Board notes that the veteran, in his June 2003 notice of 
disagreement, disagreed with the RO's determination on the 
issue of entitlement to service connection for arthritis of 
multiple joints.  A statement of the case issued in August 
2003 included this issue.  However, in his December 2003 
substantive appeal, the veteran specifically indicated that 
he was appealing only the issues listed above.  As such, the 
issue of entitlement to service connection for arthritis of 
multiple joints is not currently before the Board.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbosacral spine is 
unrelated to the service-connected left hip replacement.

2.  Total left hip replacement is manifested by markedly 
severe residual pain and limitation of motion.

3.  Posterior cruciate ligament tear of the left knee is 
manifested by tenderness and pain at the extreme of flexion 
with no instability; there is X-ray evidence of degenerative 
change.

CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbosacral spine is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

2.  The criteria for an increased evaluation of 70 percent 
for total left hip replacement have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5054 (2005).

3.  The criteria for a rating in excess of 30 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5255 (2005).

4.  Limitation of flexion of the left knee is 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
October 2001, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in February 2003 
instructed the veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  He was told how VA would assist 
him in obtaining evidence supportive of his claims.  The 
veteran's claim was initially adjudicated in May 2003.

An additional letter dated in April 2006 invited the veteran 
to submit additional evidence and argument regarding his 
appeal.  The letter explained the law pertaining to the 
veteran's claim, and described the evidence of record.  The 
letter also provided information concerning how VA determines 
disability ratings and effective dates.  No additional 
evidence was received in response to this letter.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  VA 
examinations have been conducted.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.



Analysis

	Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In considering this case on the merits, the Board concludes 
that service connection for degenerative disc disease of the 
spine is not warranted.  There is no competent evidence 
suggesting that this claimed disability, or any degree of 
disability, is related to the veteran's service-connected 
total hip replacement.  In April 2003 a VA examiner diagnosed 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine and concluded that it was less likely 
than not related to the veteran's left hip and knee 
conditions.  The record does not contain competent evidence 
to the contrary.    

The evidence of a relationship between the veteran's service 
connected left hip and knee disabilities and the claimed back 
disability is limited to the veteran's own statements; 
however, as a layperson, he is not qualified to render an 
opinion concerning medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.  Absent competent evidence of a 
relationship between the veteran's service-connected left hip 
and knee disabilities and his back disability, the claim must 
be denied.
      Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.


		Left Hip

The veteran's service-connected left hip replacement is 
currently evaluated as 50 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5054.  Under that 
diagnostic code, replacement of the hip with a prosthesis 
warrants a 100 percent schedular evaluation for a one-year 
period following implantation of the prosthesis.  A 90 
percent evaluation is warranted if following the implantation 
there is painful motion or weakness such as to require the 
use of crutches.  A 70 percent evaluation is warranted if 
there is markedly severe residual weakness, pain, or 
limitation of motion following implantation of the 
prosthesis.  Chronic residuals consisting of moderately 
severe weakness, pain or limited motion may be rated 50 
percent disabling.  Where symptomatology commensurate with 
less than the criteria for a 50 percent rating is shown by 
the record, a 30 percent is assigned.  

Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Having reviewed the evidence pertaining to the veteran's left 
hip disability, the Board concludes that an evaluation of 70 
percent is appropriate based on limitation of motion and pain 
in the affected joint.  In April 2003 the veteran had flexion 
of 100 degrees, extension of 20 degrees, adduction of 15 
degrees, external rotation of 30 degrees and internal 
rotation of 10 degrees.  He reported daily pain, weakness, 
and fatigability.  He indicated that walking was functionally 
limited.  The examiner noted that the veteran used a cane to 
ambulate.  In February 2005, VA examination revealed 60 
degrees of flexion, with pain at 40 degrees; 10 degrees of 
abduction, and 10 degrees of adduction.  Extension and 
rotation were not attempted due to pain.  The higher 
evaluation of 70 percent contemplates markedly severe 
residual weakness, pain and limitation of motion following 
implantation of prosthesis.  Although the veteran has been 
noted to use a cane in the past, a cane was not used for 
ambulation during the most recent VA examination.  Moreover, 
the veteran does not require the use of crutches for 
ambulation and consequently does not meet the criteria for 
the next higher evaluation of 90 percent under Diagnostic 
Code 5054.

The Board also notes that there is no evidence of  fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, which would warrant a rating of 80 percent 
for the disability.

In conclusion, the Board finds that the criteria for the 70 
percent, but no higher, for total left hip replacement have 
been met.


		Left Knee

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2005).  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.  

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown. VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Also, in a recent VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to adequately compensate for 
functional loss associated with injury to the leg.

The veteran is currently in receipt of a 30 percent rating 
pursuant to Diagnostic Code 5257, based on instability of the 
left knee.  The Board notes that VA examinations in April 
2003 and February 2005 disclosed that the veteran's left knee 
was stable.  However, the 30 percent rating has been in place 
since April 1978.  As such, the rating is protected.  38 
C.F.R. § 3.951(b).  Moreover, 30 percent is the highest 
rating available under the criteria for instability.

The evidence does show that the veteran suffers from pain and 
limitation of motion of the left knee.  The February 2005 VA 
examination also disclosed limitation of flexion of the left 
knee to 40 degrees due to pain.  Such limitation warrants a 
10 percent evaluation under Diagnostic Code 5260.  The Board 
additionally notes that § 4.59 provides that actually 
painful, unstable or malaligned joints, are entitled to at 
least the minimum compensable rating for the joint.  Based 
upon section 4.59, there is periarticular pathology 
productive of painful flexion and a separate 10 percent 
evaluation is warranted for functional limitation of flexion 
(painful motion) of the left knee.  In order to warrant a 
higher evaluation, there would have to be actual limitation 
of flexion to 30 degrees or the functional equivalent of 
limitation of flexion to 30 degrees.  DeLuca, supra.  Neither 
the veteran nor any examiner has ever demonstrated that there 
exist symptoms approximating the functional equivalent of 
limitation of flexion of the right knee to 30 degrees.  As 
such, the Board has determined that the veteran's limitation 
of flexion should be evaluated as 10 percent disabling.

The Board also observes that there is no objective of 
subjective evidence of limitation of extension.  As such, a 
separate evaluation for limitation of extension is not 
warranted.




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.

Entitlement to a 70 percent evaluation for total left hip 
replacement is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating for instability of the 
left knee is denied.

Entitlement to a 10 percent evaluation for limitation of 
flexion of the left knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


